Title: From George Washington to Benjamin Rush, 16 May 1777
From: Washington, George
To: Rush, Benjamin



Dear sir,
Head Quarters Morris Town May 16th 1777

I last night received your favour of the 13th instant; and am much obliged to you, for communicating your judicious observations on the inconveniences of an early incampment. They are perfectly correspondent with my own ideas, but how far they can be allowed to operate must depend upon many other considerations and circumstances. I shall be induced to incamp the army, sooner than I could wish, from this powerful motive, that the more an army is collected, the better it is adapted, both to the purposes of defence and offence, and the better enabled, either to defeat the attempts the enemy may project against it, or to take advantage of favourable conjunctures, which may offer, to annoy and injure them. I shall however endeavour to defer incamping ’till the weather becomes a little more settled and temperate. I am Dear Sir Your most Obedt servant

Go: Washington

